            Case 1:21-cv-01081-JPC Document 7 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OMER A ALLAHABI and TWO STARS LUCKY DELI :
INC.,                                                                  :
                                                                       :
                                    Plaintiffs,                        :   21 Civ. 1081 (JPC)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
UNITED STATES OF AMERICA et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs have filed a proposed order to show cause for emergency relief. Dkt. 2. The

record does not reflect that Plaintiffs have served the Complaint and emergency motion papers on

Defendants or otherwise notified Defendants of the motion. Accordingly, the Court hereby

ORDERS Plaintiffs to serve the Complaint, Dkt. 6, and accompanying motion papers, Dkt. 2, on

Defendants by February 9, 2021. Plaintiffs are ORDERED to docket an affidavit of service by

11:59 p.m. on February 9, 2021.

        As soon as Defendants have been served, the parties are instructed to meet and confer to

discuss an agreed upon interim solution. If an agreement is reached, the parties shall submit a

proposed order to the Court. If no agreement can be reached, the parties shall submit a joint letter

by February 11, 2021 with a proposed schedule for briefing and oral argument (should the Court

require it). If the parties do not agree on a proposed schedule, the joint letter should include their

respective proposals.

        Plaintiffs must serve this Order on Defendants and submit an affidavit of service by the end

of the day February 9, 2021.
        Case 1:21-cv-01081-JPC Document 7 Filed 02/08/21 Page 2 of 2




      SO ORDERED.

Dated: February 8, 2021                  __________________________________
       New York, New York                         JOHN P. CRONAN
                                                United States District Judge




                                     2
